Citation Nr: 0639789	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  02-08 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
foot disorder to include pes planus.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's lumbosacral spine 
degenerative disc disease, degenerative joint disease, and 
osteoarthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran had certified active service from January 1984 to 
December 1985.  He had active duty/active duty for training 
from July 4, 1987, to July 18, 1987; from June 5, 1993, to 
June 19, 1993; from August 27, 1993, to August 29, 1997; from 
September 13, 1993, to September 18, 1993; from June 18, 
1994, to July 2, 1994; from October 15, 1994, to October 16, 
1994; from March 24, 1995, to March 26, 1995; and from July 
1, 1995, to July 16, 1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) which, in 
pertinent part, denied service connection for a chronic low 
back disorder and a chronic bilateral foot disorder to 
include pes planus.  In November 2002, the veteran was 
afforded a videoconference hearing before the undersigned 
Acting Veterans Law Judge.  In December 2003, the Board 
remanded the veteran's claims to the RO for additional 
action.  

In August 2004, the RO granted service connection for 
lumbosacral spine degenerative disc disease, degenerative 
joint disease and osteoarthritis; assigned a 10 percent 
evaluation for that disability; and effectuated the award as 
of October 23, 2001.  In December 2004, the Board remanded 
the issues of the veteran's entitlement to service connection 
for a chronic bilateral foot disorder to include pes planus 
and an initial evaluation in excess of 10 percent for his 
lumbosacral spine degenerative disc disease, degenerative 
joint disease and osteoarthritis to the RO for additional 
action.  

In May 2006, the RO determined that its August 2004 rating 
decision was erroneous in failing to establish October 23, 
2000, as the effective date for the award of service 
connection for lumbosacral spine degenerative disc disease, 
degenerative joint disease and osteoarthritis evaluated as 10 
percent disabling.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
lumbosacral spine degenerative disc disease, degenerative 
joint disease and osteoarthritis.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as initial disability 
evaluation in excess of 10 percent for the veteran's 
lumbosacral spine degenerative disc disease, degenerative 
joint disease and osteoarthritis.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  


FINDINGS OF FACT

1.  A chronic bilateral foot disorder was not manifested 
during active service, active duty, and active duty for 
training.  The veteran's bilateral pes planus has not been 
objectively shown to have originated during active service, 
active duty, or active duty for training.  

2.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
in effect prior to September 23, 2002, and the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5292 in effect prior to 
September 26, 2003, are more favorable to the veteran's claim 
than the amended version of 38 C.F.R. § 4.71a.  

3.  The veteran's lumbosacral spine disability has been shown 
to be manifested by no more than lumbosacral spine 
degenerative disc disease; lumbosacral spine degenerative 
arthritis; recurrent lumbar spine pain; a range of motion of 
the lumbar spine of flexion to 70 degrees, extension to 20 
degrees, right lateral flexion to 20 degrees, left lateral 
flexion to 20 degrees, right lateral rotation to 20 degrees, 
and left lateral rotation to 20 degrees; absent knee 
reflexes; 2/4+ ankle reflexes; and no muscle spasm or 
tenderness.  


CONCLUSIONS OF LAW

1.  A chronic bilateral foot disorder to include pes planus 
was not incurred in or aggravated by active service, active 
duty, and active duty for training.  38 U.S.C.A. §§ 101(24), 
106, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326(a) (2006).  

2.  The criteria for an initial 20 percent evaluation for the 
veteran's lumbosacral spine degenerative disc disease, 
degenerative joint disease and osteoarthritis have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5293 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO issued VCAA 
notices to the veteran in March 2001, February 2004, and 
February 2005 which informed him of the evidence generally 
needed to support a claim of entitlement to service 
connection and an increased evaluation; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claims.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  The March 2001 VCAA notice was issued to the 
veteran prior to the December 2001 rating decision from which 
the instant appeal arises.  
The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Unfortunately, the 
veteran's complete service medical documentation is not of 
record.  Repeated efforts to obtain the documentation, 
including two Remands by the Board, have proven unsuccessful.  
An October 2001 written statement from the National Personnel 
Record Center (NPRC) of record indicates that there were no 
further service medical records.  A March 2004 written 
statement from the NPRC conveys that the records of the Fort 
Benning, Georgia, Army medical facility had been searched and 
revealed no findings pertaining to the veteran.  The veteran 
was afforded a VA examination for compensation purposes.  The 
examination report is of record.  The veteran was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  The hearing transcript is of record.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not informed of the type of evidence 
necessary to establish an initial evaluation and an effective 
date for the award of service connection for a chronic 
bilateral foot disorder and his lumbosacral spine 
degenerative disc disease, degenerative joint disease, and 
osteoarthritis.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issue of service connection for a chronic bilateral foot 
disorder to include pes planus as the preponderance of the 
evidence is against the veteran's claim for service 
connection and the notice deficiencies are thus rendered 
moot.  As to the issue of an initial evaluation in excess of 
10 percent for the veteran's lumbosacral spine disorder, 
there is no prejudice given the favorable resolution below.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

II.  Chronic Bilateral Foot Disorder

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service and/or while performing active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  

The report of a September 1986 Mississippi Army National 
Guard physical evaluation for commission states that the 
veteran was diagnosed with moderate pes planus.  The report 
of a May 1992 Louisiana Army National Guard annual physical 
evaluation relates that the veteran's feet were found to be 
normal.  

In his October 2000 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he 
injured his feet and was treated at the Fort Benning, 
Georgia, Army medical facility in 1994 and 1995.  In a 
November 2000 written statement, the veteran reported that he 
believed that his chronic bilateral foot disorder was 
precipitated by his wearing combat boots during active 
service.  He denied any post-service treatment for his feet 
except for over the counter medications.  

In his March 2002 notice of disagreement, the veteran 
clarified that he had initially experienced foot problems in 
November 1995.  He was not treated for a foot disorder at 
Fort Benning, Georgia.  The veteran believed that the 
diagnosis of pes planus in September 1986 indicated that he 
had initially manifested the claimed bilateral foot disorder 
during his previous period of active service.  

At the November 2002 videoconference hearing before the 
undersigned Acting Veterans Law Judge, the veteran testified 
that he had injured his feet during active service.  He 
believed that his feet had been injured as the result of 
strenuous physical activity performed while wearing his Army 
boots.  The veteran acknowledged that he had not been treated 
for a bilateral foot disorder during or following military 
service.  

At a July 2004 VA examination for compensation purposes, the 
veteran reported that he had been initially diagnosed with 
flat feet at his December 1985 Army physical examination for 
service separation.  He denied receiving any post-service 
treatment for his feet.   The veteran was diagnosed with 
"pes planus, valgus mild degree with small plantar corn on 
the left fifth metatarsophalangeal area."  The examiner 
commented that:

It is my opinion that it is less likely 
than not (probability less than 50%) that 
any identified foot disorder had onset 
during active service or active duty for 
training in any other way casually 
related to such active service.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  Unfortunately, the veteran's complete service 
medical documentation is not of record.  The available 
service medical records note that the veteran was found to 
have pes planus at his September 1986 physical examination 
for commission into the Army National Guard.  There is no 
indication in the record that the physical evaluation was 
conducted for service entrance.  Therefore, the Board will 
not address whether or not the diagnosed pes planus existed 
prior to service entrance.  At a May 1992 Army National Guard 
annual physical evaluation, pes planus was not diagnosed.  
The veteran's feet were found to be normal.  The veteran was 
again diagnosed with bilateral pes planus at the July 2004 VA 
examination for compensation purposes.  The VA examiner 
concluded "that it is less likely than not (probability less 
than 50%)" that the veteran's bilateral pes planus 
originated or was otherwise causally related to active 
service, active duty, or active duty for training.  

The veteran advances that his bilateral pes planus was 
precipitated by inservice strenuous physical activities 
performed while he was wearing Army boots.  No competent 
medical profession has identified an etiological relationship 
between the veteran's chronic pes planus and his periods of 
active service, active duty, and active duty for training.  
Indeed, the VA examiner at the July 2004 VA examination for 
compensation purposes expressly discounted the existent of 
such a relationship.  

The Court has held that a lay witness is generally not 
capable of offering evidence involving medical knowledge such 
as the causation of a particular condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim for service connection for a chronic 
bilateral foot disorder to include pes planus.  


III.  Lumbosacral Spine

A.  Historical Review

The report of a July 2004 VA examination for compensation 
purposes states that the veteran was diagnosed with 
lumbosacral spine degenerative disc disease, degenerative 
joint disease, and osteoarthritis.  In August 2004, the RO 
granted service connection for lumbosacral spine degenerative 
disc disease, degenerative joint disease, and osteoarthritis 
and assigned a 10 percent evaluation for that disability.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  

On and before September 22, 2002, the rating schedule 
directed that a 10 percent evaluation was warranted for mild 
intervertebral disc disease.  A 20 percent evaluation 
required moderate intervertebral disc disease with recurring 
attacks.  A 40 percent evaluation required severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under 
Diagnostic Code 5293 "involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar vertebrae."  The Acting 
General Counsel clarified that a veteran cannot be evaluated 
under both Diagnostic Code 5293 for intervertebral disc 
syndrome based in part upon limitation of motion and 
Diagnostic Code 5292 (limitation of motion of the lumbar 
spine) due to the provisions of 38 C.F.R. § 4.14 prohibiting 
the evaluation of "an identical manifestation under two 
different diagnoses."  VAOPGPREC 36-97.  

On September 23, 2002, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to intervertebral disc syndrome (degenerative disc disease).  
Under the amended rating schedule, intervertebral disc 
syndrome (preoperatively or postoperatively) was to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 (2002) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation 
was warranted for intervertebral disc syndrome which was 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent evaluation required incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
evaluation required incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  For purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode was a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.   When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities are to be 
rated using the evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurologic disabilities 
are to be separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  

On and before September 25, 2003, the rating schedule 
directed that slight limitation of motion of the lumbar 
segment of the spine warranted a 10 percent evaluation.  A 20 
percent evaluation required moderate limitation of motion.  A 
40 percent evaluation required severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

On September 26, 2003, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to lumbosacral spine limitation of motion, lumbosacral spine 
intervertebral disc syndrome (degenerative disc disease), and 
other spinal and back disorders.  Under the amended rating 
schedule, lumbosacral spine limitation of motion is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  

The General Rating Formula for Diseases and Injuries of the 
Spine directs that a 10 percent evaluation is warranted where 
there is either forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation requires either 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires forward flexion of the cervical 
spine of 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for either unfavorable ankylosis of the entire 
cervical spine; forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2006).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  38 C.F.R. § 4.71a 
(2006).  

Intervertebral disc syndrome is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R.§ 4.25.  Under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a 10 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation requires incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation requires incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks 
during the past 12 months.  A 60 percent evaluation requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000.  

The Board finds that the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003) and 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002) to be more favorable to the veteran as they 
require less specific symptoms and are more general than the 
amended version of 38 C.F.R. § 4.71a.  Therefore, the Board 
will review the veteran's entitlement to an increased 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003); and 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  VAOPGPREC 3-
2000.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  
 
The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2006).  

At the November 2002 hearing on appeal, the veteran testified 
that his chronic lumbosacral spine disability impaired his 
ability to perform physical activities.  A December 2002 
written statement from the veteran's spouse indicates that 
the veteran took numerous days off from his employment due to 
his chronic lumbosacral spine pain which "rendered him 
unable to function."  

At the July 2004 VA examination for compensation purposes, 
the veteran complained of increased  back pain which was 
exacerbated by running, jumping, twisting, and sudden 
movements.  On examination, the veteran exhibited a range of 
motion of the lumbar spine of flexion to 70 degrees, 
extension to "20/30" degrees, lateral flexion to "20/30" 
degrees, bilaterally, and rotation to "20/30" degrees, 
bilaterally; absent knee reflexes, ankle reflexes of 2/4+; 
decreased sensation over the sole of the left foot; lumbar 
area muscle tightness; and no spasm.  Contemporaneous X-ray 
studies revealed findings consistent with lumbosacral spine 
degenerative disc disease, degenerative joint disease, and 
osteoarthritis.  

The veteran's chronic lumbosacral spine degenerative disc 
disease and degenerative joint disease have been objectively 
shown to manifested by recurrent lumbar spine pain; 
significant lumbar spine limitation of motion; absent knee 
reflexes; and diminished ankle reflexes.  Such findings are 
consistent with at least moderate degenerative disc disease 
meriting a 20 percent evaluation.  In the absence of 
objective clinical findings of either severe intervertebral 
disc syndrome with recurring attacks and intermittent relief 
or severe lumbar spine limitation of motion, the Board finds 
that an initial 20 percent evaluation is warranted for the 
veteran's lumbosacral spine degenerative disc disease, 
degenerative joint disease, and osteoarthritis.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5293 (2002).  


ORDER

Service connection for a chronic bilateral foot disorder to 
include pes planus is denied.  

An initial 20 percent evaluation for veteran's lumbosacral 
spine degenerative disc disease, degenerative joint disease 
and osteoarthritis is granted subject to the laws and 
regulations governing the award of monetary benefits.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


